                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                   SHERMAN DIVISION


ALEX PERRY NEAL, #0195743                          §
                                                   §
VS.                                                §                  CIVIL ACTION NO. 4:19cv330
                                                   §
PLANO POLICE DEPT., ET AL.                         §

                                     ORDER OF DISMISSAL

        This civil action was referred to United States Magistrate Judge Kimberly C. Priest Johnson,

who issued a Report and Recommendation concluding that the complaint should be dismissed

without prejudice as improvidently filed. Plaintiff filed objections.

        A review of the history of the case reveals that Plaintiff filed an affidavit complaining about

actions of certain members of the Plano Police Department, a state district judge, and a private

individual. His affidavit was construed as a civil rights complaint, but Plaintiff was given the

opportunity to clarify his intent. Plaintiff was instructed to file a standard § 1983 form if he intended

to pursue a civil rights action. Plaintiff did not file the standard § 1983 form, but instead, filed a

motion to transfer venue and a motion to correct court record. After the Report and Recommendation

was issued, Plaintiff filed objections, asserting he filed three criminal complaint affidavits to show

the illegal actions of the named defendants. It appears that Plaintiff continues in his efforts to have

this Court prosecute the named defendants. As noted in the Report and Recommendation, however,

prosecutors and district attorneys decide whom to prosecute and the charges to bring, Bordenkircher,

v. Hayes, 434 U.S. 357, 364 (1978). Plaintiff may present his complaints to the appropriate

prosecutor or district attorney, but the Court, as a member of the Judicial Branch, does not have

authority to initiate a criminal investigation or bring criminal charges. Instead, the Executive Branch


                                                   1
    is responsible for conducting criminal investigations and bringing criminal charges. See United

    States v. Nixon, 418 U.S. 683, 693 (1974) (“the Executive Branch has exclusive authority and

    absolute discretion to decide whether to prosecute a case”).

           Having made a de novo review of the objections raised by Plaintiff to the Report, the Court

.   concludes that the findings and conclusions of the Magistrate Judge are correct, and adopts the same

    as the findings and conclusions of the Court.

           It is accordingly ORDERED that the complaint is DISMISSED without prejudice.             All

    motions by either party not previously ruled on are hereby DENIED.

           SIGNED this 1st day of August, 2019.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE




                                                     2
